DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL article Stitches in view of U.S. Publication No. 20190183267 issued to Phan.
Regarding claim 1,
	Stitches discloses a pillow comprising: an elongated main body wherein the pillow may be interpreted as having a  having a first end and a second end and a length from the first end to the second end, a first notch at a top edge of the elongated main body adjacent the first end, a second notch at the top edge of the elongated main body adjacent the second end, (Stitches: See annotated figure below) a first pocket at an inner surface of the elongated main body between the first notch and a bottom edge of the elongated main body, and a second pocket at the inner surface of the elongated main body between the second notch and the bottom edge of the elongated main body.

    PNG
    media_image1.png
    711
    905
    media_image1.png
    Greyscale


	Stitches does not appear to disclose a first pocket at an inner surface of the elongated main body between the first notch and a bottom edge of the elongated main body, and a second pocket at the inner surface of the elongated main body between the second notch and the bottom edge of the elongated main body.
	Stiches however does disclose a pocket at the center (see annotated figure above). Stitches also discloses the need for comfort and support for the under arms (Stitches: page 1)
	Pham discloses the use of three pockets (Pham: FIG. 6 (610, 620, 630))  for use with an ice pack that are located on separate cushions (Pham: FIG. 6 (110, 120)) and further discloses in [0025] “Additionally, the cushion structure 100 may be provided with one or more pockets 620, 630 for removably containing one or more ice packs, vacuum pumps, other medical devices, and other items for therapeutic treatment of the user. It is understood that any number of pockets 620, 630, or other pockets, including optionally no pockets at all, may be provided in any suitable location on either or both sides of cushion structure 100, on either the upper or lower pillow portions 110, 120.”
	In view of the teachings of Stitches which discloses a center pocket and three separate cushions. In further in view of the teachings of Pham which discloses the use of three pockets which can be located in any suitable location including on separate cushions as illustrated in FIG. 6. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pillow of Stitches to have the pockets located on the sides of the pillow below the notches in addition to having a center pocket as taught and suggested by Pham which discloses the use of ice packs used in pockets to provide a therapeutic treatment (Pham: [0025]) as well as the suggestion of Stitches on page 1 which would have resulted in an improvement of Stiches by alleviating pain resulting from lumpectomies as evidence by NPL article by Can J Surg which discusses a case where a 37 year old underwent a lumpectomy and developed pain near her armpit in which one of ordinary skill in the art would have recognized from the teachings and evidence presented the predictable results from the combination of the teachings of both Stitches and Pham as evidenced by Surg. 
	In addition, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) In this instant case, Stitches already discloses a center ice pack for the chest as well as the structure for the overall body of the pillow. Stitches also discloses on page 1 the need for comfort under a person’s arms. It is also well known that during mastectomy procedures that there may be times where swelling may occur under a person’s armpit as evidence by NPL article by Can J Surg which discusses a case where a 37 year old underwent a lumpectomy and developed pain near her armpit. Thus, duplicating the pocket of Stitches to be located on the sides of the pillow would have been obvious for one having ordinary skill in the art in order to alleviate the swelling or pain of a user.

Regarding claim 2,
	The Stitches/Pham combination discloses the pillow of claim 1 further comprising: a first vertical groove and a second vertical groove, each along the inner surface of the elongated main body and extending from the top edge to the bottom edge, wherein the first vertical groove divides a first side segment of the pillow from a middle segment and the second vertical groove divides a second side segment of the pillow from the middle segment, wherein the first side segment has the first notch and the first pocket, and wherein the second side segment has the second notch and the second pocket, and wherein the pillow folds along the first and second vertical grooves such that it can wrap around a user. (Stitches: see annotated figure in claim 1 the pillow can fold along the grooves so that it wraps around a user.)

Regarding claim 3,
	The Stitches/Pham combination discloses the pillow of claim 1 further comprising a first temperature control element located in the first pocket and a second temperature control element located in the second pocket. [0025] “Additionally, the cushion structure 100 may be provided with one or more pockets 620, 630 for removably containing one or more ice packs, vacuum pumps, other medical devices, and other items for therapeutic treatment of the user. It is understood that any number of pockets 620, 630, or other pockets, including optionally no pockets at all, may be provided in any suitable location on either or both sides of cushion structure 100, on either the upper or lower pillow portions 110, 120.”)

Regarding claim 4,
	The Stitches/Pham combination discloses the pillow of claim 3, wherein the first temperature control element and the second temperature control element are removable. (Pham: [0034] “In various example embodiments the cushion structure 100 may further comprise one or more second pockets 630 located on the upper and/or lower pillow portions 110, 120 on the patient-facing first side 113, 123, or on the second side 1l, 121 opposite the patient-facing first side 113, 123, or both on the patient-facing first side 113, 123 and on the second side 111, 121, wherein at least one of the one or more second pockets 630 may oriented and configured to removably receive therein either one or more ice packs, or to inconspicuously hold a typical negative-pressure wound therapy vacuum pump of the type known in the medical field (not shown), such as those manufactured by Devon Medical Products, for example.”)

Regarding claim 5,
	The Stitches/Pham combination discloses the pillow of claim 3, wherein the first and second pockets are sealed. (Pham: FIG. 6 (611,621,631) allow for the pockets to be sealed via hook and loop fasteners)


Regarding claim 6,
	The Stitches/Pham combination discloses the pillow of claim 3, wherein the first temperature control element and the second temperature control element are ice packs. (Pham: [0034])

Regarding claim 7,
	The Stitches/Pham combination discloses the pillow of claim 3 wherein the pillow further comprises detents adjacent the first and second pockets such that the temperature control elements are at least partially embedded in the body of the pillow when the temperature control elements are located in their respective pockets. (Stitches see annotated figure in how the ice pack would go into its pocket as well as Pham FIG. 6)

Regarding claim 8,
	The Stitches/Pham combination discloses the pillow of claim 7, wherein the detents are sized such that the temperature control elements extend partially out of the body of the pillow when located in their respective pockets. (Stitches: see annotated figure in how the ice pack partially extends out of its respective pocket, in addition Pham also discloses this feature in [0033] “The apparatus can be configured to hold gel ice packs too. Any such devices may be used, and are considered “ice packs”. An entire ice pack need not fit entirely within pocket 610 or 620 to be considered being within pockets 610 or 620.”)

Regarding claim 9,
	The Stitches/Pham combination discloses the pillow of claim 1, wherein the first notch and the second notch each have an inner lip and an outer lip, and wherein the outer lip of each notch is adjacent the corresponding edge of the elongated main body, and wherein the inner lip of each notch is adjacent a middle section of the pillow. (See annotated figure in claim 1)

Regarding claim 10,
	The Stitches/Pham combination discloses the pillow of claim 9.
	Stitches does not appear to disclose further comprising a strap, wherein the strap extends from the inner lip of the first notch to the inner lip of the second notch.
	However, Pham discloses a strap (Pham: FIG. 6 (140))
	The combination of Stitches and Pham would otherwise disclose wherein the strap extends from the inner lip of the first notch to the inner lip of the second notch” since Stitches discloses the overall shape of the invention and Pham discloses a strap in what would otherwise be the middle segment of Stitches which when implemented would otherwise extend from the inner lip of the first notch to the inner lip of the second notch in order to properly fit around the neck of its user.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stitches to have a strap as taught by Pham since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching a strap with no change in their respective functions, and the combination would have yielded nothing more than allow for the strap to “extend around, and be supported at least in part by, a neck area of the patient when the cushion structure is worn by the patient” (Pham: [0036]) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Stitches discloses the pillow of claim 1, wherein the elongated main body has a … foam fill. (Stitches: page 1 “100% cotton and soft foam”)
	Stitches is silent whether this foam is a single piece or multiple piece.
	However, Pham discloses a single foam piece that can be used to create multiple cushions. (Pham: [0031] “Additionally or alternatively, the first and second flexible and resilient cushions 310, 320 may be formed from a single cushion that is notched, thinned, or otherwise made pivotably flexible at foldable region 130.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stitches to have a single foam piece fill as taught by Pham in order to allow for the pillow to flexibly fold at the grooves which would conform to a person’s body better than having separate foam fills in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
	The Stitches/Pham combination discloses the pillow of claim 1, wherein the elongated main body comprises three discrete pillow chambers, with a first chamber containing the first notch, a second chamber containing the second notch, and a third chamber being a central chamber between the first and second chambers. (Stitches: see annotated figure in claim 1, there are three pillow chambers (segments))

Regarding claim 17,
	The Stitches/Pham combination discloses the pillow of claim 1 further comprising a third pocket centrally located on an inner surface of the elongated main body. (The examiner notes that the combination of Stitches and Pham read on this limitation for the reasons cited in claim 1. Stitches discloses the center pocket and Pham discloses the motivation and teachings to add 2 more pockets on the sides as well as on separate cushions.)


Claims 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitches and Pham further in view of U.S. Publication No. 20130232693 issued to Myers.

Regarding claim 11,
	The Stitches/Pham combination discloses the pillow of claim 10, wherein the strap is … fixed to the elongated main body at the inner lip of the first notch and the inner lip of the second notch. (Pham: [0036] “As best shown in FIG. 4, in various example embodiments the cushion structure 100 may further comprise a first adjustable length strap 140 attached at a first end to a first location on an upper part 112 of the upper pillow portion 110 and attached at a second end to a second location on the upper part 112 of the upper pillow portion 110,” wherein when implemented with Stitches, the strap would otherwise be attached at the inner lips of both notches so as to fit the wearer of the pillow.)
	Pham is silent on whether the strap is releasably attached at those points.
	However, Myers discloses in FIGS. 8-10 a releasable strap (54) for attaching to the pillow (Myers: [0030])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to have a releasable strap as taught by Myers in order to allow for the pillow to be used without the strap so that the strap doesn’t interfere with the comfort of a user in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, it has been held In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose” In this instant case, the straps of Pham may be fixed or not fixed. If the straps were fixed it would be obvious to modify them to make them removable for the purpose of user preference (whether the user desires to use the strap or not so that it doesn’t get in their way or create an uneven surface when tucked underneath the pillow should a user not desire to use the strap).

Regarding claim 12,
	The Stitches/Pham/Myers combination discloses the pillow of claim 11, wherein the strap is releasably fixed at each end by a Velcro connection. (Myers: [0030])
	In addition, it has been held In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose” In this instant case, the straps of Pham may be fixed or not fixed. If the straps were fixed it would be obvious to modify them to make them removable for the purpose of user preference (whether the user desires to use the strap or not so that it doesn’t get in their way or create an uneven surface when tucked underneath the pillow should a user not desire to use the strap).

Regarding claim 15,
	The Stitches/Pham combination discloses the pillow of claim 1.
	Neither references discloses that the pillow having a removable cover that can be washed independently of the pillow.
	However, Myers discloses in [0047] “The pillow has an ultra-soft covering which is removable for washing. Color options are available to suit user preference.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stitches to have a removable cover that can be washed independently of the pillow in order to extend the life of the pillow as well as keep the pillow well-sanitated in which one of ordinary skill in the art would have recognized as a predictable result.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitches and Pham further in view of U.S. Publication No. 20150089742 issued to AAS-Jakobsen.

Regarding claim 13,
	The Stitches/Pham combination discloses the pillow of claim 1.
	Neither reference appears to disclose wherein the elongated main body is filled with a granular fill.
	However, AAS-Jakobsen discloses a pillow filled with granular fill. (AA-Jakobsen: [0022])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam of Stitches for that of granular fill as taught by AA-Jakobsen for the purpose of decreasing cost of manufacturing in which one of ordinary skill in the art would have recognized as a predictable result. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673